DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
Status of Application
Applicant’s amendments filed on 07/20/2022.
Claims 1, and 3-23 are currently pending.
Claims 15-22 have been withdrawn.
Claim 23 is a new claim.
Claims 1, 15, and 22 have been amended. 
Claim Rejections - 35 USC § 103
Claims 1, 3-4, 6, 11, 13-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Graesser (US 2016/0361896 A1) in view of Larmour (US 2,358,720 A) and Berger et al. (EP 914934 A1). 
Regarding Claims 1 and 13, Graesser teaches a multilayer composite comprising a decorative layer comprising a first decorative material and a second decorative material (Abstract; Claim 1 of Graesser), the first decorative material comprising a veneer (Paragraph 0046, 0052) and the second decorative material, an inlay, comprising a plastic foil. (Paragraph 0018, 0069-0070, Claim 5 of Graesser). Graesser teaches the veneer and the plastic foil are planarly connected to one another in such a way that the plastic foil penetrates the veneer (Fig. 3, 4; Paragraph 0018) and the height of the plastic foil is equal to a thickness of the veneer. (Paragraph 0091-0099; Fig. 4)
Graesser does not specifically teach the plastic foil has a relief, wherein the relief is an image raised out of a surface of the plastic foil or deepened in it, and the plastic foil is with relief is present as milled, embossed, calendar, injection-molded, or injection stamped foil. 
Larmour teaches placing an embossed or outstruck design in inlays. (Page 2). Larmour teaches this improves the decorative effect and appearance of the inlay (Page 2). Therefore, it would have been obvious to one with ordinary skill in the art to apply an embossed or outstruck design to the inlay of Graesser to improve the visual effect of the inlay and resulting composite.
Graesser and Larmour do not specifically teach the plastic foil/relief is embossed plastic foil.
 Berger teaches it well-known in the art to emboss plastic films to form designs on the film. (Paragraph 0001-0002, 0007). Berger teaches embossing can be used to ensure sharper images and resistance to deformation of the embossing under high temperatures. (Paragraph 0004). Therefore, it would have been obvious to one with ordinary skill in the art to emboss the plastic second decorative material of Graesser to create the embossed designs as desired and taught by Larmour. 
Regarding Claim 3, Graesser teaches the veneer and plastic foil are connected by using glue. (Paragraph 0091, Fig. 1, 2). 
Regarding Claim 4, Graesser teaches the adhesive can be hot melt adhesives. (Paragraph 0117)
Regarding Claim 6, Graesser teaches the plastic foil can be joined to other films to form a second multilayer composite of a plurality of plastic foils that can be different from one another. (Paragraph 0017, 0029).
Regarding Claim 11, Graesser teaches the plastic foil can be polyamide (Paragraph 0069-0070), which is an electrically insulating. 
Regarding Claim 14, Graesser teaches the plastic foil can be polyolefin, polyether, polyamide or polysulphone (Paragraph 0069-0070). 
Regarding Claim 23, Graesser and Larmour teaches the relief is part of the plastic; therefore, the plastic and relief would be the same material. 

Claim 5, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Graesser, Larmour and Berger and in view of Jong et al. (US 2013/0213237)
Regarding Claim 5, Graesser does not teach a second relief that does not penetrate the veneer and the height of the second relief being smaller than the thickness of the veneer.  
Jong teaches a decorative wood veneered composite, comprising a wood veneer and a plastic substrate (Abstract; Fig. 4-5), where the plastic substrate protrudes (relief) into the back side of the wood veneer but do not penetrate, such that the relief is smaller than the thickness of the veneer.  (Paragraph 0047-0050; Fig. 4-5). Jong teaches these reliefs provide the advantage of additional support to the veneer. (Paragraph 0049). Thus, as Jong teaches additional reliefs that do not penetrate the veneer provide additional support to the veneer, it would have been obvious to one with ordinary skill in the art to add such reliefs to the composite of Graesser. 
Regarding Claim 7, Graesser does not teach the foil or second multilayer composite has one or more sensors elements.
Jong teaches a decorative wood veneered composite, comprising a wood veneer and a plastic substrate (Abstract; Fig. 4-5), where a capacitive sensor element is applied to the rear side of the plastic foil. (Paragraph 0016). Jong teaches this allows the veneer to operate both as a decorative element and as functional element, such as a teakettle (Paragraph 0046). Thus, as Jong teaches a sensor allows the composite to be provide both functional and decorative effects, it would have been obvious to one with ordinary skill in the art to apply a sensor element to plastic foil/second multilayer composite. 
Regarding Claim 8, Graesser does not specifically teach the plastic foil is transparent, translucent or opaque and the relief is transparent, translucent or opaque.
Jong teaches having the plastic foil and relief be transparent, (Paragraph 0010-0014, 0050) as it allows for patterns to be shown through and make a more visible and attractive decorative element that can provide information to the user. (Paragraph 0006). Thus, it would have been obvious to one with ordinary skill in the art at the time of invention to ensure the relief and plastic foil of Graesser to be transparent to allow for better visibility of the decorative effective of Graesser.
Regarding Claim 9, Jong teaches a source of light (Paragraph 0043, Fig. 5, Item 324, 328) attached to the bottom of the multilayer composite. Jong teaches this light illuminates the transparent reliefs (Paragraph 0075), which allows for more visibility of the reliefs and provides visual information to the user. Thus, as Jong teaches a source of light illuminating the transparent reliefs provides visibility and visual information, it would have been obvious to one with ordinary skill in the art to apply a source of light to the transparent reliefs of Graesser. 
Regarding Claim 12, Graesser does not specifically teach the relief is in the form a pictogram. 
Jong teaches the relief can formed into various symbols or patterns. (Paragraph 0007). This allows the relief to communicate information to the user. (Fig. 4A, 4B; Paragraph 0078-0082) Thus, it would have been obvious to one with ordinary skill in the art at the time of invention to make the relief of Graesser into a picture/design to communicate information to a user. 

Claim 10 is rejected under 35 U.S.C. 103 for being unpatentable over Graesser Graesser, Larmour and Berger in view of Yuzawa et al. (US 2002/0031620).
Regarding Claim 10, Graesser does not teach the plastic foil has a dye. 
Yuzawa teaches a wood-decorative article comprising a veneer and plastic substrate/foil. (Abstract; Claim 1 of Yuzawa). Yuzawa teaches using dyed substrates, which is used to enhance the grain of the veneer to improve the appearance of the veneer. (Paragraph 0130). Thus, as Yuzawa teaches applying dying and color to the substrate improves the appearance of the veneer, it would have been obvious to one with ordinary skill in the art to apply a dye to the plastic foil of Graesser. 
Double Patenting
Claims 1, 3, 6 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of U.S. Patent No. 10, 518, 505 in view of Larmour and Berger. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, the Patent does not recite the term “relief” and uses “second decorative material” instead. However, Patent teaches the same structure recited in the instant Application. Larmour and Berger further teaches embossing reliefs, as discussed above, to further allow for better decorative options and designs.
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues the carrying material and second decorative material of Graesser and the second decorative material in the claimed invention are different materials. This argument is found unpersuasive, as the second plastic decorative material of Graesser is considered the plastic foil. The combination with Payne and Berger are used to teach the relief formed on plastic films, as discussed above. Therefore, the plastic foil and the relief are on and the same, which meets the claimed limitations. 
The prior double patenting rejection has been withdrawn, due to Applicant’s amendment. A new grounds of double patenting has been made above. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 9:30am-3:30pm, 8:30PM-10:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781